            Case 6:20-cv-00376-ADA Document 54 Filed 04/13/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


APPLIANCE COMPUTING III, INC.                   §
d/b/a SUREFIELD,                                §
                                                §
                       Plaintiff,               §
                                                §
       v.                                       §   Case No. 6:20-cv-00376-ADA
                                                §
REDFIN CORPORATION,                             §
                                                §
                       Defendant.               §



                   ORDER GRANTING JOINT MOTION TO EXTEND
                        SCHEDULING ORDER DEADLINES


       Before the Court is Plaintiff Appliance Computing III, Inc. d/b/a Surefield’s and

Defendant Redfin Corporation’s Joint Motion to Extend Scheduling Order Deadlines (the

“Motion”). Having reviewed the Motion and finding good cause exists, the Court hereby

GRANTS the Motion.

       IT IS THEREFORE ORDERED that the deadlines in the above-referenced cause are

amended as follows:

 Current Date         New Date          Item
 03/25/2021           04/23/2021        Deadline to amend pleadings. A motion is not required
                                        unless the amendment adds patents or claims.
 04/08/2021           05/07/2021        Deadline to serve Final Infringement and Invalidity
                                        Contentions. After this date, leave of Court is required
                                        for any amendment to Infringement or Invalidity
                                        contentions. This deadline does not relieve the Parties
                                        of their obligation to seasonably amend if new
                                        information is identified after initial contentions.
 06/29/2021           07/29/2021        Close of Fact Discovery
 07/02/2021           08/06/2021        Opening Expert Reports
         Case 6:20-cv-00376-ADA Document 54 Filed 04/13/21 Page 2 of 2




 08/02/2021        09/07/2021        Rebuttal Expert Reports
 08/23/2021        09/21/2021        Close of Expert Discovery
 08/30/2021        09/21/2021        Deadline to meet and confer to discuss narrowing the
                                     number of claims asserted and prior art references at
                                     issue. The parties shall file a report within 5 business
                                     days regarding the results of the meet and confer.
 09/06/2021        09/27/2021        Dispositive motion deadline and Daubert motion
                                     deadline.
 09/20/2021        10/04/2021        Serve Pretrial Disclosures (jury instructions, exhibits
                                     lists, witness lists, discovery and deposition
                                     designations)
 10/04/2021        10/11/2021        Serve objections to pretrial disclosures/rebuttal
                                     disclosures
 10/11/2021        10/17/2021        Serve objections to rebuttal disclosures and File
                                     Motions in limine
 10/18/2021        10/21/2021        File Joint Pretrial Order and Pretrial Submissions (jury
                                     instructions, exhibits lists, witness lists, discovery and
                                     deposition designations); file oppositions to motions in
                                     limine
 10/25/2021        10/25/2021        Deadline to meet and confer regarding remaining
                   (unchanged)       objections and disputes on motions in limine.
 10/27/2021        10/27/2021        File joint notice identifying remaining objections to
 3 business days   (unchanged)       pretrial disclosures and disputes on motions in limine.
 before Final      3 business days
 Pretrial          before Final
 Conference        Pretrial
                   Conference
 11/01/2021        11/01/2021        Final Pretrial Conference. The Court expects to set this
                   (unchanged)       date at the conclusion of the Markman Hearing.
 11/16/2021        11/16/2021        Jury Selection/Trial. The Court expects to set this date
                   (unchanged)       at the conclusion of the Markman Hearing.




              13th day of April, 2021.
ORDERED this ______


                                         ____________________________________
                                         ALAN D. ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE


                                             2
